Case 2:20-cv-04798-RSWL-AFM Document 1-3 Filed 05/29/20 Pagelof6é Page ID #:18

EXHIBIT “3”
Case 2:20-cv-04798-RSWL-AFM Document 1-3 Filed 05/29/20 Page 2of6 Page ID #:19

From: Erica Ives

Sent: Tuesday, April 16, 2019 1:45 PM

To: Lisa Vondran

Cc: Claims@VondranLegal

Subject: Re: FINAL NOTICE - McGucken fine art copyright infringement

Hello. First off, this is the first email | have received from your firm. Can you please elaborate on
the matter of concern.

Thank you so much,
Erica lves

Sent from my iPhone

On Apr 16, 2019, at 1:07 PM, Lisa Vondran <lisa@vondranlegal.com> wrote:

Dear Sir/Madam,

We have tried to previously contact you. Your company has
unlawfully used my Client’s image(s) to seek to use them
commercially on your website. We requested a response to our
demand letter which sought to settle this case amicably out of court
but you did not respond. Attached is a link to a recent decision
where a Defendant refused to respond to a McGucken photo

infringement complaint, which as you can see, resulted in a 120k
award.

https://www.bloomberglaw.com/public/desktop/document/McGuck
en_v_DMI Holdings No CV 184837 DSF GJSx 2019 BL 126220 C
D C?1554935078

We are willing to seek to resolve this case amicably, but we cannot
do that if you chose not to respond. This matter won’t go away by
ignoring it.

So, this is our last attempt to contact you, and if we do not hear from
you we will assume that you have no intention to resolve your past
infringement issues out of court.
 

Case 2:20-cv-04798-RSWL-AFM Document 1-3 Filed 05/29/20 Page 3of6 Page ID #:20

If you would like to propose a counter-offer, we welcome that and
please do so in writing.

Steve Vondran, Esq.

<image001.png>

Steven C. Vondran, Esq.
Attorney at Law
The Law Offices of Steven C. Vondran, P.C.

Web: www.VondranLegal.com
Social Media, Real Estate & Intellectual Property Counsel

Phoenix | San Diego | Newport Beach | Santa Monica | San Francisco

 

NOTICE: This email and any files transmitted with it are confidential
and intended solely for the use of the individual or entity to whom
they are addressed. If you have received this email in error please
notify the system manager. This message contains confidential
information and is intended only for the individual named. If you are
not the named addressee you should not disseminate, distribute or
copy this e-mail. Please notify the sender immediately by e-mail if you
have received this e-mail by mistake and delete this e-mail from your
system. If you are not the intended recipient you are notified that
disclosing, copying, distributing or taking any action in reliance on the
contents of this information is strictly prohibited. Nothing in this email
should be construed as tax advice. Our law firm is not retained as your
legal counsel unless, and until a legal retainer agreement is signed.

 
Case 2:20-cv-04798-RSWL-AFM Document 1-3 Filed 05/29/20 Page4of6 Page ID #:21

From: Steve Vondran <steve@vondranlegal.com>

Date: May 16, 2020 at 3:30:16 PM MST

To: "erica@mindfulpath.com" <erica@ mindfulpath.com>

Cc: Lisa Vondran <lisa@vondranlegal.com>, "Claims@VondranLegal"
<Claims@vondranlegal.com>

Subject: From Steve Vondran, Esq. - re McGucken willful (ongoing) infringement. CEASE
ANBD DESIST

Dear Ms. Ives:

We have tried to work this case out amicably with you with no results. | have
noted that despite my prior attempts to get you to stop using my clients
copyrighted photograph for your commercial purposes, you have failed to take
down the photo and it is still being used as of today (see attached photo | took
today). Under the copyright laws of the United States, this is deemed “willful”
and it shows your complete disregard for my client and his registered work.

This is our final demand to cease and desist using the photo, or if you want to
discuss licensing and payment of infringement fees, we can discuss that.

Statutory damages for copyright infringement can range on up to $150,000 (for
willful infringement), and up to $30,000 for “non-willful” infringement.

Let me know what you want to do, we have given you ample time to address this
to no avail.

We will be filing a lawsuit next week if not resolved immediately.

Cordially,

Steve

 

The Law Offices of Steven C. Vondran, P.C.
Case 2:20-cv-04798-RSWL-AFM Document 1-3 Filed 05/29/20 Page5of6 Page ID #:22

Steven C. Vondran, Esq.
Phone: (877) 276-5084

Fax: (888) 551-2252

Web: www.VondranLegal.com

Phoenix | San Diego | Newport Beach | Santa Monica | San Francisco

 

NOTICE: This email and any files transmitted with it are confidential and intended
solely for the use of the individual or entity to whom they are addressed. If you
have received this email in error please notify the system manager. This message
contains confidential information and is intended only for the individual named. If
you are not the named addressee you should not disseminate, distribute or copy
this e-mail. Please notify the sender immediately by e-mail if you have received this
e-mail by mistake and delete this e-mail from your system. If you are not the
intended recipient you are notified that disclosing, copying, distributing or taking
any action in reliance on the contents of this information is_ strictly
prohibited. Nothing in this email should be construed as tax advice. Our law firm
is not retained as your legal counsel unless, and until a legal retainer agreement is
signed.
Case 2:20-cv-04798-RSWL-AFM Document 1-3 Filed 05/29/20 Pageéof6 Page ID #:23

Sas12PpmM AQ

% SystemPreferences Edit View Window Help
ERE a ee

 

 

sia
i é o < BH Date & Time (a:
Eq Topanga Canyon feal Estate x | @ Contact Art-Tec Prints x @ 7586 4beb3ae3beszapas xf = Boies
& 506c57af-0928-dded-8def-10d9193a7c8a filesusr.com/ugd/7c5556_ 4bebSae2he43d43h38eda0ebcIsh26c pot Time Zene Clock
Ls 5 Se

  
   
   
  
 
 

 

Sul4o Tu We Th Fr Sa

12
Bas G67 48 9
wna oe
V7 18 19 20 2 22 23
24 25 26 27 29 29 320
3m

 

To set date and tima formats, use Language & Region proferences. Open Language & F

{BB Click the fock to make changes.

  

es a te ame a stesnn 9
eS RN ae ie UL
PCR se et a ti a
